O’NIELL, J.
This is an action to enjoin the defendant from constructing a wharf extending from the bank of Lake Ponchartrain out into the lake in front of the plaintiffs’ property. The plaintiffs allege that the construction would, if not enjoined, cause them damages in excess of $2,000, and would inflict irreparable injury. The petitioners do not say what the damages would consist of, nor do they pray for a judgment for dam* ages. The prayer of their petition is merely that the defendant be enjoined from proceeding with the erection of the wharf and buildings in front of the plaintiffs’ property, and that, on trial of the case, the writ of injunction be perpetuated.
The preliminary injunction issued on a bond for $400 and Was released on a bond for $100. After a trial on the merits, the writ was finally dissolved and the suit dismissed. The bond furnished by the plaintiffs for their appeal to this court was only $200. The record discloses that the cost of the constructions complained of was about $250, and that they could be demolished and removed at a cost of about $50.
The defendant has filed a motion to dismiss the appeal on the ground that the matter in dispute does not exceed $2,000 in amount.
Our conclusion is that the allegation in the plaintiffs’ petition, which has not been supported by proof, that the act complained of would, if not enjoined, cause damage to the plaintiffs in excess of $2,000 was very much overestimated, and that the matter in dispute is below the jurisdiction of this court. The appeal, however,, is otherwise properly brought up, and should not be dismissed.
For the reasons assigned, it is ordered and decreed that this appeal be transferred to the Court of Appeal of the Parish of Orleans, and that the appellant pay the cost of the appeal to this court.